NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4995-15T1

MIA M. WERNEGA,

        Plaintiff-Appellant,

v.

EDWARD J. VOLPA,

        Defendant-Respondent.


              Submitted May 17, 2017 – Decided June 21, 2017

              Before Judges Carroll and Farrington.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Gloucester County, Docket No. FM-08-844-94.

              Mia M. Wernega, appellant pro se.

              Nash Law Firm, LLC, attorneys for respondent
              (William A. Nash, on the brief).

PER CURIAM

        Plaintiff Mia M. Wernega appeals from portions of the Family

Part's June 10, 2016 post-judgment matrimonial order.                    Although

the order emancipated the parties' son, it required plaintiff to

contribute to the ongoing cost of health insurance premiums that

defendant Edward J. Volpa continues to pay for the son's medical
insurance coverage. The order also directed plaintiff to reimburse

defendant $1175.22 for child support that defendant overpaid prior

to the effective date of the son's emancipation.           For the reasons

that follow, we affirm in part and reverse in part.

     The parties were married in 1989 and have two children, a

daughter, born in 1991, and a son, born in 1993.           An amended dual

final judgment of divorce was entered on October 18, 1994, which

incorporated the parties' Property Settlement Agreement (PSA).

Pertinent to this appeal, the PSA provided that the parties would

have joint legal custody of the children, and designated plaintiff

as the primary residential custodial parent.         Defendant agreed to

pay plaintiff $575 per week in child support until the children's

emancipation, as defined in the PSA.          Defendant also agreed to

continue to provide his existing medical insurance coverage for

the children, with the parties equally sharing the cost of all

uninsured medical expenses.

     Various disputes between the parties thereafter resulted in

a series of post-judgment orders.          By consent order entered on

March 2, 2001, defendant's child support obligation for the two

children was modified to $500 per week.           Plaintiff was required

to pay the first $250 per year per child for all unreimbursed

medical   expenses   pursuant   to   the    New   Jersey    Child   Support



                                     2                              A-4995-15T1
Guidelines1 (Guidelines).     Thereafter, defendant was required to

pay eighty percent of such expenses and plaintiff the remaining

twenty percent.       A June 24, 2005 order left these provisions

essentially unchanged.

       In 2011, defendant moved to be designated parent of primary

residence of the parties' daughter, who was then living with him,

and to adjust child support based on her residency change.               On

February 10, 2012, the court entered an order granting defendant's

motion and reducing his child support obligation to $177 per week.

Notably, the Guidelines worksheets attached to the order included

a $70 cost under the line item "[c]hild's share of health insurance

premium."

       In 2014, defendant moved to be designated parent of primary

residence of the parties' son, to adjust child support accordingly,

and to compel plaintiff to contribute toward the children's health

insurance premiums and college expenses.        On October 17, 2014, the

court    designated   defendant   parent   of   primary   residence,   set

plaintiff's child support obligation at $50 per week for both

children pursuant to the Guidelines, and ordered plaintiff to pay

her share of the children's health insurance premiums and college

expenses.      The order further provided that the parties' daughter



1
    R. 5:6A.

                                    3                             A-4995-15T1
would be deemed emancipated effective January 1, 2015, at which

time plaintiff's child support obligation for the parties' son

would adjust to $40 per week.

      In the motion under review, filed on April 14, 2016, plaintiff

sought the emancipation of the parties' son and consequential

termination of her child support obligation.            Plaintiff certified

that her son was twenty-three years old and scheduled to graduate

from college on May 12, 2016.          She also contended her son moved

out of her home in 2014, and in October 2015 he ceased all

communication with her.      Defendant opposed the motion, and cross-

moved   to    enforce     litigant's       rights.      In   his    supporting

certification, defendant stated he intended to provide health

insurance for his son until the son either turned age twenty-six2

or   found   employment   that   provided      health   insurance   coverage.

Defendant thus sought to compel plaintiff to reimburse him twenty



2
  We note that federal law bars insurers from preventing willing
parents from adding a child under twenty-six – whether dependent
or non-dependent – to family coverage. See Patient Protection and
Affordable Care Act, P.L. 111-148, § 2714, 124 Stat. 119, 132
(2010) (codified at 42 U.S.C.A. § 300gg-14(a)) (stating that a
health insurer offering group or individual coverage that provides
support to a dependent child "shall continue to make such coverage
available for an adult child (who is not married) until the child
turns [twenty-six] years of age"); 45 C.F.R. § 147.120 (2013)
(stating that an insurer may require proof of a child-parent
relationship, and that the child is under the age of twenty-six,
but may not consider the child's financial dependency, residency,
student status, or employment status).

                                       4                               A-4995-15T1
percent of the cost of this continued coverage.              Defendant further

certified that he overpaid plaintiff $1175.22 in child support,

and had sent her a proposed consent order to resolve this issue

that she refused to sign.        Defendant also sought reimbursement for

plaintiff's    unpaid    share   of   the   children's      college   expenses,

unreimbursed medical expenses, and health care coverage.

      On June 10, 2016, the trial court entered an order granting

plaintiff's motion to emancipate the parties' son as of May 12,

2016, the date of his college graduation, and terminated her child

support   obligation     effective     that     date.      The   court   granted

defendant's cross-motion in part.              The order required plaintiff

to reimburse defendant twenty percent of the amount that he pays

for the son's health care coverage; $1175.22 for his overpayment

of child support; and $4415 in unpaid college expenses.

      On appeal, plaintiff challenges the requirement that she

contribute to the continued cost of her son's medical insurance

coverage.     She argues that the child's share of health insurance

was   a   component     of   child    support    as     calculated    under   the

Guidelines,     and   consequently       her     obligation      to   contribute

terminated upon her son's emancipation.                 Plaintiff also argues

that the trial court erred in failing to apply the doctrine of

laches to bar defendant's claim for overpayment of child support.



                                        5                                A-4995-15T1
     Clear standards guide our limited review. "We 'do not disturb

the factual findings and legal conclusions of the trial judge

unless we are convinced that they are so manifestly unsupported

by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice[.]'"

Llewelyn v. Shewchuk, 440 N.J. Super. 207, 213 (App. Div. 2015)

(quoting Rova Farms Resort, Inc. v. Invr's Ins. Co. of Am., 65
N.J. 474, 484 (1974)); accord N.J. Div. of Youth & Family Servs.

v. E.P., 196 N.J. 88, 104 (2008).         "Also, '[b]ecause of the family

courts' special jurisdiction and expertise in family matters,

appellate     courts   should   accord     deference    to   family     court

factfinding.'"    Llewelyn, supra, 440 N.J. Super. at 213 (quoting

Cesare v. Cesare, 154 N.J. 394, 413 (1998)).            "Accordingly, when

a reviewing court concludes there is satisfactory evidentiary

support for the trial court's findings, 'its task is complete and

it should not disturb the result, even though it has the feeling

it might have reached a different conclusion were it the trial

tribunal.'"    Id. at 213-14 (quoting Beck v. Beck, 86 N.J. 480, 496

(1981)).

     However,    we    confer   no   deference   upon    a   trial    court's

interpretation of the law, which is subject to plenary review.

See Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.
366, 378 (1995).       We may also exercise more extensive review of

                                      6                               A-4995-15T1
trial court findings that do not involve a testimonial hearing or

the opportunity to assess witness credibility.    Cf. N.J. Div. of

Youth & Family Servs. v. G.M., 198 N.J. 382, 396 (2009) (stating

that deference to Family Court conclusions is not required where

"no hearing takes place, no evidence is admitted, and no findings

of fact are made").    Nevertheless, "[r]eversal is reserved only

for those circumstances when we determine the factual findings and

legal conclusions of the trial judge went 'so wide of the mark

that a mistake must have been made.'"    Llewelyn, supra, 440 N.J.

Super. at 214 (quoting N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007)).

     The application of emancipation is a legal concept, imposed

when "the fundamental dependent relationship between parent and

child" ends.   Dolce v. Dolce, 383 N.J. Super. 11, 17 (App. Div.

2006).   "It is not automatic and 'need not occur at any particular

age[.]'" Llewelyn, supra, 440 N.J. Super. at 216 (quoting Newburgh

v. Arrigo, 88 N.J. 529, 543 (1982)).      "When the circumstances

surrounding the parent-child relationship support a finding the

child is emancipated, 'the parent relinquishes the right to custody

and is relieved of the burden of support, and the child is no

longer entitled to support.'"    Ibid. (quoting Filippone v. Lee,

304 N.J. Super. 301, 308 (App. Div. 1997)).



                                 7                          A-4995-15T1
     In the present case, there is no challenge to the trial

court's decision emancipating the parties' son.       The issue, then,

is whether a party has a legal duty to bear a share of a child's

medical insurance premium following his or her emancipation. While

no doubt commendable, we find no such legal duty compels an

unwilling parent, such as plaintiff, to do so here.3         Rather, as

we recently reaffirmed, "the court's authority to impose support

obligations   is   circumscribed;   it   terminates   with    a   child's

emancipation."     Ricci v. Ricci, 448 N.J. Super. 546, 571 (App.

Div. 2017).   Accordingly, we reverse that portion of the June 10,

2016 order that requires plaintiff to reimburse defendant twenty

percent of the amount defendant pays for the son's health insurance

coverage.

     Plaintiff     next   argues    that   defendant's       claim     for

reimbursement of child support that he overpaid prior to the son's

emancipation is barred by the doctrine of laches.        We find this




3
 We recognize that a court, upon application of a parent or child,
may convert (on the basis of exceptional circumstances, including
but not limited to a mental or physical disability) a child support
obligation to another form of financial maintenance for a child
who has reached age twenty-three.     N.J.S.A. 2A:17-56.67e.    Our
decision is not intended to preclude either defendant or the
parties' son from seeking to convert plaintiff's child support
obligation to a contribution toward health insurance premiums upon
a showing of "exceptional circumstances," which we are unable to
conclude exist based on the present record.

                                    8                             A-4995-15T1
argument lacks sufficient merit to warrant extended discussion.

R. 2:11-3(e)(1)(E).    We add only the following.

     "Laches is an equitable doctrine, operating as an affirmative

defense that precludes relief when there is an 'unexplainable and

inexcusable   delay'   in   exercising   a   right,   which   results    in

prejudice to another party."      Fox v. Millman, 210 N.J. 401, 417

(2012) (quoting Cty. of Morris v. Fauver, 153 N.J. 80, 105 (1998)).

"Laches may only be enforced when the delaying party had sufficient

opportunity to assert the right in the proper forum and the

prejudiced party acted in good faith believing that the right had

been abandoned."   Knorr v. Smeal, 178 N.J. 169, 181 (2003).          "The

key factors to be considered in deciding whether to apply the

doctrine are the length of the delay, the reasons for the delay,

and the 'changing conditions of either or both parties during the

delay.'"   Ibid. (quoting Lavin v. Bd. of Educ., 90 N.J. 145, 152

(1982)).   "[W]hether laches should be applied depends upon the

facts of the particular case and is a matter within the sound

discretion of the trial court."        Mancini v. Twp. of Teaneck, 179
N.J. 425, 436 (2004) (internal citation omitted).

     The doctrine of laches is applicable to divorce proceedings.

Schlemm v. Schlemm, 31 N.J. 557, 572 (1960).            However, laches

"cannot validly be used to sponsor an inequitable result."          Linek



                                   9                              A-4995-15T1
v. Korbeil, 333 N.J. Super. 464, 475 (App. Div.), certif. denied,

165 N.J. 676 (2000).

     Guided by these principles, we discern no abuse of discretion

in the trial court's failure to apply laches to bar defendant's

claim for overpayment.   The record reflects that defendant sought

to resolve this issue amicably, first by contacting the Probation

Department, and then by way of a proposed consent order that

plaintiff chose not to sign.    Any delay by defendant in seeking

this relief in his cross-motion is thus explainable and excusable,

and plaintiff lacks any reasonable basis to believe defendant

abandoned this claim.

     Affirmed in part and reversed in part.




                                10                         A-4995-15T1